UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4035



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSE OSCAR MEJIA-MEJIVAR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CR-04-
56)


Submitted:   November 30, 2005         Decided:     December 29, 2005


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Daniel W. Stiller, Assistant
Federal Public Defender, Paresh S. Patel, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant.       Rod J.
Rosenstein, United States Attorney, Stuart A. Berman, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jose Oscar Mejia-Mejivar pled guilty to illegal reentry

of a removed alien after conviction for an aggravated felony, in

violation of 8 U.S.C. § 1326 (a), (b)(2) (2000).                He appeals his

sentence.

             Mejia-Mejivar argues on appeal that the district court

erred   by   treating    the    Sentencing    Guidelines   as    mandatory    in

violation of United States v. Booker, 125 S. Ct. 738 (2005), and

United States v. Hughes, 401 F.3d 540 (4th Cir. 2005), and by

announcing an alternate sentence without addressing the factors of

18 U.S.C. § 3553(a) (West 2000 & Supp. 2005).                   Even assuming,

without deciding, that the harmless error standard applies, Mejia-

Mejivar cannot establish that any error by the district court in

the   application   of    the    guidelines    as   mandatory    affected    his

substantial rights because it had no effect on the district court’s

selection of Mejia-Mejivar’s sentence. The district court noted in

sentencing Mejia-Mejivar:

      “I have considered carefully the circumstances of this
      defendant . . . and if the [S]entencing Guidelines did
      not exist, I would impose the same sentence . . . I do
      not believe that the sentence that is developed by
      application of the Sentencing Guidelines is, in any way,
      materially different than that which I would impose,
      independent of the Sentencing Guidelines.”

             Accordingly, we deny Mejia-Mejivar’s motion to remand and

affirm his conviction and sentence. We dispense with oral argument

because the facts and legal contentions are adequately presented in


                                     - 2 -
the materials before the court and argument would not aid the

decisional process.



                                                     AFFIRMED




                            - 3 -